DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10461629 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The Amendments, filed on 06/21/22, have been received and made of record. In response to the most recent Office Action, dated 04/18/22, claims 1, 5, 9, 19 and 20 have been amended, and claim 6 has been cancelled.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the compensation circuit configured to conduct the third current at a third ratio with respect to the sensed signal, the third ratio greater than the first ratio. Claims 2-5 and 7-10 depend upon claim 1. 

Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a compensation circuit coupled to receive a difference between the first sense signal and the second sense signal, and configured to generate a compensation current based on the difference, the compensation current configured to compensate a net of the first current and the second current. Claims 12-17 depend upon claim 11.

Regarding claim 18, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a compensation circuit coupled to receive a difference between the first sense signal and the second sense signal, and configured to generate a compensation current based on the difference, the compensation current configured to compensate a net of the first current and the second current at the switch node. Claims 19-20 depend upon claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839